Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 1 of 50 PageID 1960




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    PETER VIGUE,

           Plaintiff,

    v.                                              Case No. 3:19-cv-186-J-32JBT

    DAVID B. SHOAR, in his official
    capacity as Sheriff of St. Johns
    County,

           Defendant.



                                       ORDER

           Peter Vigue is a homeless resident of St. Johns County who stands on

    public roadways and holds signs to solicit charitable donations from passersby.

    Mr. Vigue’s signs often bear messages like “God Bless, Be Safe” or “Please

    Care.” In busy areas of town, Mr. Vigue may see up to ten thousand people per

    day.

           Two Florida laws, FLA. STAT. §§ 316.2045 and 337.406 (2019), prohibit

    individuals from soliciting charity on roadways in Florida without a permit

    issued by a local government. Sections 316.2045(2)–(4) contain exceptions to the

    permitting requirement for Internal Revenue Code § 501(c)(3) registered

    organizations and for political campaigning. Mr. Vigue claims that St. Johns

    County Sheriff David B. Shoar enforces §§ 316.2045 and 337.406 against
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 2 of 50 PageID 1961




    homeless individuals to forbid them from soliciting charitable donations in

    public spaces, including sidewalks and roadways. In this 42 U.S.C. § 1983

    action, he contends these statutes are facially unconstitutional.

          This case is before the Court on cross-motions for summary judgment.

    (Docs. 59, 60). The Court held oral argument on June 2, 2020, the record of

    which is incorporated by reference. (Doc. 75).

          I.     FACTS AND PROCEDURAL HISTORY

                 A.     Preliminary Injunction

          On May 6, 2019, the Court entered a preliminary injunction enjoining

    both Sheriff Shoar and Gene Spaulding, in his official capacity as Director of

    the Florida Highway Patrol (“FHP”), from enforcing § 316.2045 against Mr.

    Vigue during the pendency of this case. (Doc. 32). In so doing, the Court relied

    on the decisions of two other district courts in the Eleventh Circuit that found

    § 316.2045    unconstitutional   and   issued    preliminary    and   permanent

    injunctions, as well as on the Florida Attorney General’s opinion that

    subsequent amendments have not cured the statute’s constitutional infirmities.

    Id. at 3–5. The Court declined, however, to extend the preliminary injunction to

    § 337.406 because at that time, Mr. Vigue had “not sufficiently shown he ha[d]

    standing to obtain an injunction against enforcement of a statute under which

    he ha[d] not been cited.” Id. at 3 n.1. The Court limited injunctive relief to Mr.

    Vigue only. Id. at 7.


                                            2
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 3 of 50 PageID 1962




          On August 16, 2019, in response to the preliminary injunction (Doc. 32),

    Sheriff Shoar enacted Policy 41.39 for the St. Johns County Sheriff’s Office

    (“SJSO”) which states that officers are not to enforce § 316.2045(2)–(4), are to

    limit enforcement of §§ 316.2045(1) and 337.406, and are to receive training

    regarding the policy change.1 (Doc. 59-16). The policy is a response to litigation

    and may be changed depending on the outcome of this case. (Docs. 59-16; 59-8

    at 17:1–16, 59:1–19, 61:19–20). Additionally, Sheriff’s deputies were told not to

    arrest, cite, or stop Mr. Vigue for violations of either statute unless he was

    committing other crimes. (Docs. 59-8 at 81–98; 59-10 at 21:24–22:19; 59-5 at

    33:8–15; 59-4 at 28:11–25; 59-6 at 43:6–15; 59-11 at 36:19–25).




          1 Regarding enforcement of §§ 316.2045(1) and 337.406, Policy 41.39
    provides:

          So long as a person does not impede the free, convenient, and
          normal use of the road, SJSO will not treat entering or leaving a
          roadway while traffic is stopped pursuant to a traffic light as a
          violation of Section 316.2045(1). SJSO will not use this provision
          to prohibit persons from engaging in lawful conduct, such as
          charitable solicitation adjacent to public streets, highways, or
          roads, so long as any incursion is during stopped traffic pursuant
          to a traffic light and does not impede the free, convenient, and
          normal use of the road. Additionally, SJSO will not enforce this
          provision against a person who has left the roadway by the time
          traffic is permitted to move, so long as the person does not impede
          the free, convenient, and normal use of the road.

    (Doc. 59-16 at 2–3).

                                            3
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 4 of 50 PageID 1963




                  B.    Florida Highway Patrol Settlement

          Mr. Vigue originally brought this lawsuit against both Sheriff Shoar and

    FHP. (See Doc. 1). The Office of the Florida Attorney General represented FHP.

    (Doc. 15). The Court anticipated that the Attorney General, charged with

    defending Florida laws, would provide a comprehensive argument regarding

    the constitutionality of §§ 316.2045 and 337.406, and that Sheriff Shoar would

    be important, though not primary, to that discussion.

          However, on October 28, 2019, FHP settled with Mr. Vigue. (Docs. 45, 45-

    1). Almost identical to the language of Sheriff Shoar’s Policy 41.39, FHP agreed

    to prohibit enforcement of § 316.2045(2)–(4), limit its enforcement of

    § 316.2045(1) and § 337.406, provide FHP officers with related training, and

    circulate a bulletin regarding its new enforcement scheme.2 (Doc. 45-1). The


          2    FHP agreed to limit its enforcement of § 316.2045(1) and 337.406 as
    follows:
          So long as a person does not impede the free, convenient, and
          normal use of the road, FHP will no longer treat entering or
          leaving a roadway while traffic is stopped pursuant to a traffic
          control device as a violation of Section 316.2045(1) [or of Section
          337.406]. And FHP will no longer use th[ese] provision[s] to
          prohibit persons from engaging in lawful conduct such as
          charitable solicitation adjacent to public streets, highways, or
          roads, so long as any incursion is during stopped traffic pursuant
          to a control device and does not impede free, convenient, and
          normal use of the road. Additionally, FHP will not enforce th[ese]
          provision[s] against a person who has left the roadway by the time
          traffic is permitted to move and does not impede the free,
          convenient, and normal use of the road.


                                            4
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 5 of 50 PageID 1964




    Florida Department of Highway Safety and Motor Vehicles, of which FHP is

    one component, agreed to remove § 316.2045(2)–(4) from the Uniform Traffic

    Citations, communicate its enforcement policy to various law enforcement

    entities, include edited versions of the statutes at issue in its annual package of

    requested legislation, and provide Mr. Vigue’s counsel with a report of arrests

    and citations under the statutes. Id. The agreeement also stated that Mr. Vigue

    would continue litigation against Sheriff Shoar, seeking an order to

    permanently enjoin enforcement of §§ 316.2045 and 337.406, and that the

    Florida Attorney General retained authority to intervene to defend the statutes,

    though she has not done so. 3 Id. Thus, FHP has agreed not to enforce the

    statutes at issue and is no longer a party to this lawsuit, while Sheriff Shoar

    has decided to continue to defend the case. The Court proceeds in that context.

                C.       Enforcement of §§ 316.2045 and 337.406 Prior to

                         Preliminary Injunction

          Before this lawsuit, Sheriff Shoar had not issued formal written guidance,

    policies, or directives regarding how to enforce §§ 316.2045 or 337.406. (Doc. 59-

    8 at 48:13–20, 50:8–20). From 2016 to 2019, deputies used their own discretion




    (Doc. 45-1 at 11).
          3The settlement agreement included various other deadlines, directives,
    and provisions, including a payment to Vigue for the costs, attorneys’ fees, and
    expenses incurred in litigation. (Doc. 45-1 at 4).


                                            5
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 6 of 50 PageID 1965




    to issue citations and warnings to Mr. Vigue under §§ 316.2045 and 337.406.

    (Docs. 59-5 at 10:8–11:3; 59-9 at 20:24–21:6; 59-6 at 49:11–16; 59-10 at 20:23–

    21:14). Between January 17, 2017 and July 29, 2019, the SJSO states that it

    received fifty-four calls for assistance related to Vigue standing in roadways.

    (Doc. 66 at 3). Mr. Vigue, for his part, says that he has felt harassed by Sheriff’s

    deputies and does not try to cause any traffic issues when he holds his sign

    requesting charitable donations. 4 (Doc. 60-9). The Court enumerates the

    relevant warnings, citations, and arrests that Mr. Vigue has received under

    each of the statutes below.

                   i.     Mr. Vigue has been cited under § 316.2045.

          Section 316.2045(1) prohibits obstructing the use of public streets,

    highways, and roads. Violations of § 316.2045(1) may result in noncriminal

    traffic citations. § 316.2045(1). Section 316.2045(1) states:

          It is unlawful for any person or persons willfully to obstruct the
          free, convenient, and normal use of any public street, highway, or
          road by impeding, hindering, stifling, retarding, or restraining
          traffic or passage thereon, by standing or approaching motor
          vehicles thereon, or by endangering the safe movement of vehicles
          or pedestrians traveling thereon; and any person or persons who
          violate the provisions of this subsection, upon conviction, shall be


          4  Mr. Vigue has stated that he feels he has been harassed for holding his
    sign. (Doc. 60-9 at 142:9–13). “I’m not out to bother people or hurt people on
    any—whether you’re in a car, vehicle, on foot or you have a business, I’m not
    out there to bother you or hurt you. I just want to see people smile. Put a smile
    on your face, and I’ll go on my way. If you give me something, that’s good. If you
    don’t, that’s fine.” (Doc. 60-9 at 147:14–20).


                                             6
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 7 of 50 PageID 1966




          cited for a pedestrian violation, punishable as provided in chapter
          318.

    § 316.2045(1).

          Sheriff’s deputies have issued warnings or citations to Mr. Vigue under

    § 316.2045(1) six times:

              June 28, 2016 – Guilty, paid fine on December 21, 2016. (Docs. 2-7
               at 2–3; 60-1).

              October 2, 2018 – Dismissed on December 27, 2018. (Docs. 2-7 at
               14–15; 60-4).

              October 28, 2018 – Issued written traffic warning. (Doc. 59-2 at 1).

              January 8, 2019 – Dismissed on January 10, 2019. (Doc. 2-7 at 23–
               24).

              March 7, 2019 – Dismissed on May 17, 2019. (Doc. 23 at 6; 59-1 at
               1).

              March 11, 2019 – Dismissed on May 9, 2019. (Doc. 23 at 7; 59-1 at
               1).

          Violations of § 316.2045(2) are more serious and may result in second-

    degree misdemeanor charges. Like § 316.2045(1), § 316.2045(2) prohibits

    obstructing the use of public streets, highways, and roads, but § 316.2045(2)

    specifically disallows individuals from obstructing roads to solicit when they

    have no permit. Section 316.2045(2) grants an exception to the permit

    requirement for 501(c)(3) organizations and their representatives on streets and

    roads not maintained by the state, and the statute cross-references the other




                                           7
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 8 of 50 PageID 1967




    law that Mr. Vigue claims is unconstitutional, § 337.406. Section 316.2045(2)

    provides that:

          It is unlawful, without proper authorization or a lawful permit, for
          any person or persons willfully to obstruct the free, convenient,
          and normal use of any public street, highway, or road by any of the
          means specified in subsection (1) in order to solicit. Any person
          who violates the provisions of this subsection is guilty of a
          misdemeanor of the second degree, punishable as provided in s.
          775.082 or s. 775.083. Organizations qualified under s. 501(c)(3) of
          the Internal Revenue Code and registered pursuant to chapter
          496, or persons or organizations acting on their behalf are
          exempted from the provisions of this subsection for activities on
          streets or roads not maintained by the state. Permits for the use of
          any portion of a state-maintained road or right-of-way shall be
          required only for those purposes and in the manner set out in s.
          337.406.

    § 316.2045(2).

          Sheriff’s deputies have cited or arrested Mr. Vigue under § 316.2045(2)

    seven times:

              April 18, 2017 – Nolle prossed on June 2, 2017. (Docs. 2-7 at 4–5;
               60-2; 59-1 at 1).

              November 25, 2017 – No information on disposition. (Docs. 2-7 at
               11–13; 60-3; 59-1 at 1).

              November 13, 2018 – Arrested and booked into St. Johns County
               Jail; nolle prossed on December 2, 2018. (Docs. 2-7 at 16–22; 60-5;
               59-1 at 1).

              January 8, 2019 – Arrested and booked into St. Johns County Jail;
               nolle prossed on January 15, 2019. (Docs. 2-7 at 25–31; 60-7; 59-1
               at 1).




                                           8
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 9 of 50 PageID 1968




                January 13, 2019 – Arrested and booked into St. Johns County Jail;
                 nolle prossed on February 11, 2019.5 (Doc. 2-7 at 32–36; 59-1 at 1).

                February 13, 2019 – Nolle prossed on April 26, 2019. (Doc. 23 at 3;
                 59-1 at 9).

                February 22, 2019 – Nolle prossed on March 12, 2019. (Doc. 23 at
                 4–5; 59-1 at 1).

          Section 316.2045(3) elaborates on the conditions under which 501(c)(3)

    organizations may be exempt from the requirement to obtain a permit from a

    local government for the use of streets, roads, or rights-of-way not maintained

    by the state.6 Finally, § 316.2045(4) clarifies that no part of the law “shall be




          5The Offense Report from January 13, 2019, includes the following
    Probable Cause Narrative, alluding to Mr. Vigue’s other offenses:

          I observed the defendant standing at State Road 312 and Tingle
          Court holding a sign and approaching vehicles with their windows
          down. The defendant does not have a permit to solicit on a state
          road. I knew the defendant to have been issued a citation for
          Soliciting without a permit on October 2, 2018. The defendant was
          also placed under arrest for the same offense on November 13,
          2018 and January 8, 2019.

    (Doc. 59-1 at 3–4).

          6   The full text of § 316.2045(3) reads:

                Permits for the use of any street, road, or right-of-way not
          maintained by the state may be issued by the appropriate local
          government. An organization that is qualified under s. 501(c)(3) of
          the Internal Revenue Code and registered under chapter 496, or a
          person or organization acting on behalf of that organization, is
          exempt from local requirements for a permit issued under this
          subsection for charitable solicitation activities on or along streets

                                              9
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 10 of 50 PageID 1969




          or roads that are not maintained by the state under the following
          conditions:
          (a) The organization, or the person or organization acting on behalf
          of the organization, must provide all of the following to the local
          government:
                 1. No fewer than 14 calendar days prior to the proposed
          solicitation, the name and address of the person or organization
          that will perform the solicitation and the name and address of the
          organization that will receive funds from the solicitation.
                 2. For review and comment, a plan for the safety of all
          persons participating in the solicitation, as well as the motoring
          public, at the locations where the solicitation will take place.
                 3. Specific details of the location or locations of the
          proposed solicitation and the hours during which the solicitation
          activities will occur.
                 4. Proof of commercial general liability insurance against
          claims for bodily injury and property damage occurring on streets,
          roads, or rights-of-way or arising from the solicitor’s activities or
          use of the streets, roads, or rights-of-way by the solicitor or the
          solicitor’s agents, contractors, or employees. The insurance shall
          have a limit of not less than $1 million per occurrence for the
          general aggregate. The certificate of insurance shall name the local
          government as an additional insured and shall be filed with the
          local government no later than 72 hours before the date of the
          solicitation.
                 5. Proof of registration with the Department of Agriculture
          and Consumer Services pursuant to s. 496.405 or proof that the
          soliciting organization is exempt from the registration
          requirement.
          (b) Organizations or persons meeting the requirements of
          subparagraphs (a)1.-5. may solicit for a period not to exceed 10
          cumulative days within 1 calendar year.
          (c) All solicitation shall occur during daylight hours only.
          (d) Solicitation activities shall not interfere with the safe and
          efficient movement of traffic and shall not cause danger to the
          participants or the public.
          (e) No person engaging in solicitation activities shall persist after
          solicitation has been denied, act in a demanding or harassing
          manner, or use any sound or voice-amplifying apparatus or device.

                                           10
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 11 of 50 PageID 1970




    construed to inhibit political campaigning on the public right-of-way or to

    require a permit for such activity.” Thus, representatives of political campaigns

    may also lawfully solicit donations without a permit.

         ii.   Mr. Vigue has been warned under § 337.406 and other statutes.

           Violation of § 337.406 is a second-degree misdemeanor offense.

    § 337.406(5). Like § 316.2045, § 337.406(1) prohibits solicitation without a

    permit, but it applies to rights-of-way of state transportation facilities and lists

    various prohibited uses of those rights-of-way in addition to solicitation.

    Section 337.406(1) provides:

           Except when leased as provided in s. 337.25(5) or otherwise
           authorized by the rules of the department, it is unlawful to make
           any use of the right-of-way of any state transportation facility,
           including appendages thereto, outside of an incorporated
           municipality in any manner that interferes with the safe and
           efficient movement of people and property from place to place on
           the transportation facility. Failure to prohibit the use of right-of-
           way in this manner will endanger the health, safety, and general
           welfare of the public by causing distractions to motorists, unsafe
           pedestrian movement within travel lanes, sudden stoppage or
           slowdown of traffic, rapid lane changing and other dangerous
           traffic movement, increased vehicular accidents, and motorist
           injuries and fatalities. Such prohibited uses include, but are not
           limited to, the free distribution or sale, or display or solicitation for


           (f) All persons participating in the solicitation shall be at least 18
           years of age and shall possess picture identification.
           (g) Signage providing notice of the solicitation shall be posted at
           least 500 feet before the site of the solicitation.
           (h) The local government may stop solicitation activities if any
           conditions or requirements of this subsection are not met.
    § 316.2045(3).


                                              11
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 12 of 50 PageID 1971




          free distribution or sale, of any merchandise, goods, property or
          services; the solicitation for charitable purposes; the servicing or
          repairing of any vehicle, except the rendering of emergency
          service; the storage of vehicles being serviced or repaired on
          abutting property or elsewhere; and the display of advertising of
          any sort, except that any portion of a state transportation facility
          may be used for an art festival, parade, fair, or other special event
          if permitted by the appropriate local governmental entity. Local
          government entities may issue permits of limited duration for the
          temporary use of the right-of-way of a state transportation facility
          for any of these prohibited uses if it is determined that the use will
          not interfere with the safe and efficient movement of traffic and
          the use will cause no danger to the public. The permitting
          authority granted in this subsection shall be exercised by the
          municipality within incorporated municipalities and by the county
          outside an incorporated municipality. Before a road on the State
          Highway System may be temporarily closed for a special event, the
          local governmental entity which permits the special event to take
          place must determine that the temporary closure of the road is
          necessary and must obtain the prior written approval for the
          temporary road closure from the department. Nothing in this
          subsection shall be construed to authorize such activities on any
          limited access highway. Local governmental entities may, within
          their respective jurisdictions, initiate enforcement action by the
          appropriate code enforcement authority or law enforcement
          authority for a violation of this section.

          Sheriff’s deputies have warned Mr. Vigue twice under § 337.406:

               December 7, 2015 – Written traffic warning. (Doc. 59-2 at 5).

               December 31, 2017 – Verbal warning.7 (Doc. 59-2 at 9).

          7A Sheriff’s deputy described his encounter with Mr. Vigue on December
    31, 2017 in a Field Interview Narrative:

          Peter was standing with a cardboard sign just outside Cobblestone
          property in the grass between the sidewalk and curb of Old
          Moultrie Rd. I observed Peter enter the roadway of Jenkins St just
          outside the CBL property line to receive money from a motorist
          exiting the plaza.

                                            12
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 13 of 50 PageID 1972




          Mr. Vigue has not been cited or arrested under § 337.406. (See Doc. 59-2).

    Deputies’ reports reflect that Mr. Vigue received verbal warnings in three other

    instances:


               August 11, 2015 – Verbal warning for violation of unspecified
                statutes. (Doc. 59-2 at 3).

               December 7, 2016 – Verbal warning for violation of unspecified
                statutes. (Doc. 59-2 at 7).

               April 1, 2019 — Verbal warning for soliciting charitable donations
                in an intersection.8 (Doc. 59-2 at 13).


          I made Peter distinctly aware where he was standing was within
          the right-of-way of Old Moultrie Rd and he was (1) using the right-
          of-way to solicit for charitable purposes and (2) entered the
          roadway, interfering with the safe movement of vehicles, contrary
          to FS 337.406.

          Peter acknowledged he understands where the CBL property line
          is at the Old Moultrie Rd entrance and now thoroughly
          understands where the right-of-way is. He was informed this
          warning would be documented and appropriate law enforcement
          action would follow if he is located, committing the same offense.

          At the time, he was wearing a grey vest with long-sleeve orange
          shirt under it, jeans, and green gloves. His sign read, “God Bless,
          Be Safe.”

    (Doc. 59-2 at 9).

          8 A Sheriff’s deputy’s “Suspicious Person” report from April 1, 2019
    includes the following narrative:

          Peter Vigue was standing in the intersection holding a hand
          written sign, which read “God Bless.” Once Peter saw my patrol
          vehicle, he walked away from the intersection, leaving another
          hand written sign and plastic bottle on the ground. I advised Peter

                                          13
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 14 of 50 PageID 1973




          Following the Court’s preliminary injunction (Doc. 32), pending

    prosecutions against Mr. Vigue were dismissed. (Docs. 59-1). All but one of the

    prosecutions against Mr. Vigue under § 316.2045 were dismissed or nolle

    prossed, and Mr. Vigue was never found guilty of the other charges. (Docs. 59-

    1, 2–7, 23).

                   D.    History of Florida Non-Solicitation Statutes

          This Court is not the first to address the constitutionality of §§ 316.2045

    or 337.406. In this District in 2003, the Honorable John Antoon II issued a

    permanent injunction against enforcement of § 316.2045, declaring the statute

    facially unconstitutional. Bischoff v. Florida, 242 F. Supp. 2d 1226 (M.D. Fla.

    2003). In 2006, the Honorable Stephan P. Mickle in the Northern District of

    Florida issued a preliminary injunction as to both statutes at issue here. Chase

    v. City of Gainesville, No. 1:06-CV-044-SPM/AK, 2006 WL 2620260 (N.D. Fla.

    Sept. 11, 2006). Subsequently, the parties in Chase agreed to have the court

    permanently enjoin enforcement of §§ 316.2045 and 337.406 and find both

    statutes facially unconstitutional. Chase v. City of Gainesville, No. 1:06-CV-44-

    SPM/AK, 2006 WL 3826983 (N.D. Fla. Dec. 28, 2006).



          to collect his items or he would be ticketed. Peter said he wasn’t
          leaving the area and he wasn’t breaking the law. Advised him to
          stay out of the roadway or he would be subject to arrest. Peter
          assured me he would not walk or stand in the road way.

    (Doc. 59-2 at 13).

                                           14
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 15 of 50 PageID 1974




          In 2007, the Florida Legislature amended § 316.2045(3) to exempt certain

    501(c)(3) organizations from the permit requirements for charitable solicitation

    and to establish conditions with which the organizations must comply to take

    advantage of that exemption. Fla. Att’y Gen. Op. 2007-50 (2007). On November

    7, 2007, Florida Attorney General Bill McCollum issued an opinion that the

    amendments did not address the constitutional infirmities identified in Bischoff

    and recommended that the Florida Legislature address those issues. Id.9 To

    date, the Legislature has not done so.

          Both §§ 316.2045 and 337.406 reference a permitting scheme. However,

    there is not (and never has been) a permit process established in St. Johns

    County, St. Augustine, or the state of Florida for Mr. Vigue or other individuals

    wishing to engage in charitable solicitation on public streets, highways, or

    roads. (Doc. 59-3 at 1–3). Thus, Mr. Vigue does not have such a permit, and

    Sheriff Shoar does not point to any avenue through which he may obtain one to

    solicit donations lawfully. Id. Mr. Vigue is not alone in soliciting charity on St.

    Johns County roadways, and authorities have questioned other individuals



          9  “To read the amended statutory language to allow only charities and
    political campaigners to solicit could, arguably, subject the statute to federal
    constitutional challenge as violating First Amendment free speech rights and
    Fourteenth Amendment equal protection rights . . . . I would strongly suggest
    that the Florida Legislature revisit this statute to consider the First
    Amendment problems raised by the Bischoff case.” Fla. Att’y Gen. Op. 2007-50
    (2007).


                                             15
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 16 of 50 PageID 1975




    about whether they possessed appropriate permits. (Docs. 59-9 at 27:14–28:2,

    59-10 at 15:15–25, 59-4 at 35:24–36:15, 59-14 at 18:17–19:1). Authorities have

    enforced §§ 316.2045 and 337.406 against others through citations, arrests, and

    warnings. (Docs. 2-4, 59-15, 59-11 at 13:14–14:8, 59-4 at 36:2–15, 59-10 at

    19:12–14).

                 E.   Procedural Posture

          The parties filed cross-motions for summary judgment (Docs. 59, 60), and

    the Court received responses to both motions (Docs. 65, 66). There are no

    disputed issues of material fact.10 Though Mr. Vigue asserts that the statutes

    are unconstitutional facially and as-applied, he confirmed through counsel at

    the hearing that he now asks for a ruling only as to the facial challenge. (Doc.

    75 at 50). Mr. Vigue requests that the Court enter a declaratory judgment that

    both statutes are facially unconstitutional in violation of the First and

    Fourteenth Amendments; that the Court enter a permanent injunction

    prohibiting Sheriff Shoar from enforcing both statutes; and that the Court enter

    judgment in favor of Mr. Vigue, finding Sheriff Shoar liable for damages for past

    enforcement of the statutes against Mr. Vigue, in an amount to be determined

    at trial. (Doc. 59 at 4). Sheriff Shoar claims that the evidence “does not support



          10 “The principles governing summary judgment do not change when the
    parties file cross-motions for summary judgment.” T-Mobile S. LLC v. City of
    Jacksonville, 564 F. Supp. 2d 1337, 1340 (M.D. Fla. 2008).


                                           16
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 17 of 50 PageID 1976




    the existence of the alleged official policy, practice and/or custom of the Sheriff.”

    (Doc. 60 at 2). He also maintains that Mr. Vigue’s challenge to § 337.406 should

    be denied for lack of standing and asks that the permanent injunction be denied

    in its entirety. Id.

           II.   DISCUSSION

           Section 1983 establishes a cause of action against state officials who

    violate constitutional rights while acting under color of state law. 42 U.S.C.

    § 1983 (2018). Mr. Vigue mounts a facial challenge as to both statutes at issue.

    (Docs. 59, 75). “A facial challenge to a legislative Act is, of course, the most

    difficult challenge to mount successfully, since the challenger must establish

    that no set of circumstances exists under which the Act would be valid.” United

    States v. Salerno, 481 U.S. 739, 745 (1987). In contrast to an as-applied

    challenge, a facial challenge “seeks to invalidate a statute or regulation itself.”

    United States v. Frandsen, 212 F.3d 1231, 1235 (11th Cir. 2000). Here, Mr.

    Vigue challenges the constitutionality of §§ 316.2045 and 337.406 as content-

    based, overbroad, vague prior restraints on speech, and adds that § 316.2045

    unconstitutionally favors 501(c)(3) organizations and campaign speech. (Doc.

    59).

                 A.        Standing to Challenge §§ 316.2045 and 337.406

           For constitutional standing to challenge the statutes, Mr. Vigue must

    show (1) that he suffered an injury in fact, or invasion of a legally protected


                                             17
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 18 of 50 PageID 1977




    interest, that is concrete and particularized as well as actual and imminent; (2)

    that there is a causal connection between that injury and the alleged conduct,

    traceable to the action of the Defendant; and (3) that it is likely and not merely

    speculative that the injury will be redressed by a favorable decision in this case.

    Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). When a lawsuit

    challenges the legality of government action or inaction:

          [T]he nature and extent of facts that must be averred (at the
          summary judgment stage) . . . in order to establish standing
          depends considerably upon whether the Plaintiff is himself an
          object of the action (or foregone action) at issue. If he is, there is
          ordinarily little question that the action or inaction has caused him
          injury, and that a judgment preventing or requiring the action will
          redress it.

    Id. at 561–62.

          Soliciting charity is constitutionally protected expression. See Vill. of

    Schaumburg v. Citizens for a Better Env’t, 444 U.S. 620, 632 (1980)

    (“[C]haritable appeals for funds, on the street or door to door, involve a variety

    of speech interests—communication of information, the dissemination and

    propagation of views and ideas, and the advocacy of causes—that are within the

    protection of the First Amendment.”); Smith v. City of Fort Lauderdale, 177

    F.3d 954, 956 (11th Cir. 1999) (“Like other charitable solicitation, begging is

    speech entitled to First Amendment protection.”). Mr. Vigue gained a legally

    cognizable interest in challenging § 316.2045 when St. Johns County law

    enforcement took concrete action against him with a combined twelve arrests


                                            18
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 19 of 50 PageID 1978




    and citations under § 316.2045. (Docs. 2-7, 23, 59-1). Those citations

    demonstrate that Mr. Vigue was the object of government action under the

    statute. There is “little question” that action under the statute caused him

    injury, and a judgment permanently preventing the enforcement of § 316.2045

    would directly redress that injury. Thus, Mr. Vigue has standing to bring this §

    1983 action challenging § 316.2045.

          Mr. Vigue also has standing to challenge § 337.406 even though he has

    not been cited or arrested under the statute. Threats of arrest for engaging in

    free speech activities are evidence of “an actual and concrete injury wholly

    adequate to satisfy the injury in fact requirement of standing.” Bischoff v.

    Osceola Cty., 222 F.3d 874, 884 (11th Cir. 2000). When there is a credible threat

    of prosecution, a plaintiff is not required to expose himself to actual arrest and

    prosecution to have standing to challenge statutory provisions. Steffel v.

    Thompson, 415 U.S. 452, 459 (1974) (finding that plaintiff had standing to

    challenge constitutionality of trespass statute after he was warned twice to stop

    handbilling and told he would be arrested if he repeated such conduct); see also

    Wilson v. State Bar of Ga., 132 F.3d 1422, 1428 (11th Cir. 1998) (“[S]tanding

    exists at the summary judgment stage when the plaintiff has submitted

    evidence indicating an intention to engage in a course of conduct arguably

    affected with a constitutional interest, but proscribed by a statute, and there

    exists a credible threat of prosecution.” (internal quotation omitted)).


                                           19
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 20 of 50 PageID 1979




          Bischoff sheds light on this issue. The case went to the Eleventh Circuit

    in 2000 on the issue of standing prior to the ultimate ruling from Judge Antoon

    in 2003. Plaintiffs Bischoff and Stites were not actually arrested during the

    relevant demonstration, but other protesters were arrested. Bischoff, 222 F.3d

    at 877. The Eleventh Circuit reasoned that the threat of arrest under the

    challenged statutes was adequate to show injury in fact to establish standing.

    Id. at 884. Thus, Bischoff and Stites were ultimately found to have standing

    when “[b]oth Plaintiffs testified that they were threatened with arrest for

    engaging in the same handbilling conduct that resulted in the arrest and charge

    under the challenged statutes of [other protesters].” 222 F.3d at 885.

          Similarly, Mr. Vigue received one written traffic warning in 2015 and one

    verbal warning in 2017 under § 337.406 but was never arrested or cited under

    the statute. (Doc. 59-2). On December 31, 2017, when Mr. Vigue was threatened

    with arrest under § 337.406, an officer informed Mr. Vigue that he was “acting

    contrary to FS 337.406” and “would be documented and appropriate law

    enforcement action would follow” if Mr. Vigue violated the statute again. (Doc.

    59-2 at 9). Mr. Vigue ultimately satisfies the requirement for standing and need

    not expose himself to further threats to challenge the constitutionality of §

    337.406. As in Bischoff, “it is clear that a decision in [Mr. Vigue’s] favor

    declaring [§ 337.406] unconstitutional, either on [its] face or as applied to [Mr.




                                           20
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 21 of 50 PageID 1980




    Vigue], would redress the injury of being threatened with arrest for engaging

    in constitutionally protected activity.” 222 F.3d at 885.

                B.     Sheriff’s Liability Under 42 U.S.C. § 1983 in his Official

                       Capacity

          Sheriff Shoar makes little effort to defend the facial constitutionality of

    the statutes. (Docs. 60; 75). Instead, his primary argument is that Mr. Vigue

    may not hold him liable under 42 U.S.C. § 1983 because he has not established

    a custom, policy, or practice of enforcing the statutes at issue. Id.

          Local governments may be held liable under § 1983 only when a

    constitutional deprivation arises from a governmental policy or custom. Monell

    v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 694 (1978). “A policy is a

    decision that is officially adopted by the municipality, or created by an official

    of such rank that he or she could be said to be acting on behalf of the

    municipality . . . . A custom is a practice that is so settled and permanent that

    it takes on the force of law.” Cooper v. Dillon, 403 F.3d 1208, 1221 (11th Cir.

    2005) (quoting Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th Cir.

    1997)). “[I]t is when execution of a government’s policy or custom, whether made

    by its lawmakers or by those whose edicts or acts may fairly be said to represent

    official policy, inflicts the injury that the government as an entity is responsible

    under § 1983.” Monell, 436 U.S. at 694. The government’s official policy or

    custom must be the “moving force” behind the constitutional violation. Id.; see


                                            21
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 22 of 50 PageID 1981




    also Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 404 (1997)

    (stating that a municipality, through its deliberate conduct, must be the

    “moving force” behind an alleged injury for § 1983 liability).

          In Cooper, the Eleventh Circuit answered the question of whether a police

    chief enforcing a state law may subject a municipality to liability under § 1983.

    Cooper, 403 F.3d at 1223. The Court determined that a police chief’s decision to

    enforce a Florida statute constituted the adoption of a policy sufficient to trigger

    municipal liability under § 1983. Id. at 1221. Chief Dillon, like Sheriff Shoar,

    argued that enforcement of a state law could not subject him to liability. Id. The

    Eleventh Circuit disagreed, stating:

          Dillon was clothed with final policymaking authority for law
          enforcement matters in Key West and in this capacity he chose to
          enforce the statute against Cooper. While the unconstitutional
          statute authorized Dillon to act, it was his deliberate decision to
          enforce the statute that ultimately deprived Cooper of
          constitutional rights and therefore triggered municipal liability.
          Thus, Dillon’s choice to enforce an unconstitutional statute against
          Cooper constituted a deliberate choice to follow a course of
          action . . . made from among various alternatives by the official or
          officials responsible for establishing final policy. Accordingly, we
          find that the City of Key West, through the actions of Dillon,
          adopted a policy that caused the deprivation of Cooper’s
          constitutional rights which rendered the municipality liable under
          § 1983.

    Id. at 1223 (internal citations and quotations omitted).

          Cooper bears a striking resemblance to this case. Chief Dillon oversaw

    enforcement of the state statute on only one occasion and was held liable, while



                                            22
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 23 of 50 PageID 1982




    Sheriff Shoar has overseen repeated instances of enforcing § 316.2045 and

    § 337.406 over a four-year period. 11 (Docs. 2-7, 23). Like Mr. Vigue, Cooper

    argued that the statute improperly abridged First Amendment freedom.

    Cooper, 403 F.3d at 1213. The Court ultimately found that the statute was “a

    content-based restriction that chill[ed] the exercise of fundamental First

    Amendment rights without a compelling justification for doing so and

    accordingly [was] unconstitutional.” Id. at 1223.

          The Court does not overlook that Sheriff Shoar’s role derives from Art.

    VIII, § 1(d), FLA. CONST., a different constitutional provision than those

    regarding municipalities and city police. “Whether an official has final

    policymaking authority is a question of state law.” Church v. City of Huntsville,

    30 F.3d 1332, 1342 (11th Cir. 1994). Courts have consistently held that “police


          11  The Court acknowledges that in Cooper, Chief Dillon personally swore
    an affidavit and obtained a warrant for Cooper’s arrest under the challenged
    statute. 403 F.3d at 1212. Here, Sheriff Shoar has not personally arrested or
    sworn an affidavit for the arrest of Mr. Vigue. Still, Cooper’s reasoning applies.
    The question in Cooper was “whether Dillon had final policymaking authority
    for the City of Key West in law enforcement matters and whether his decision
    to enforce FLA. STAT. ch. 112.533(4) against Cooper was an adoption of ‘policy’
    sufficient to trigger 1983 liability.” Id. at 1221. The Court concluded that
    enforcement of a state law by a police chief may subject a municipality to
    liability. Id. at 1223. That conclusion did not hinge on personal enforcement by
    the police chief himself. Moreover, “when an officer is sued under Section 1983
    in his or her official capacity, the suit is simply another way of pleading an
    action against an entity of which an officer is an agent.” Busby v. City of
    Orlando, 931 F.2d 764, 776 (11th Cir. 1991) (internal quotation omitted). The
    record shows that SJSO repeatedly and deliberately decided to enforce the
    challenged statutes against Mr. Vigue.


                                           23
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 24 of 50 PageID 1983




    chiefs in Florida have final policymaking authority in their respective

    municipalities for law enforcement matters” under state and local law. See, e.g.,

    Cooper, 403 F.3d at 1222 (citing various statutes); Davis v. City of Apopka, 734

    Fed. App’x 616, 619 (11th Cir. 2018) (citing to the Florida Constitution, local

    ordinances, and Cooper to determine that a city’s police chief was a final

    policymaker); Rojas v. City of Ocala, 315 F. Supp. 3d 1256, 1288 (M.D. Fla.

    2018) (analyzing the Florida Constitution, state law, and local ordinances to

    conclude that a police chief had authority that could subject a city to liability).

    Similarly, under the Florida Constitution, sheriffs are elected constitutional

    officers who can exercise final policymaking authority regarding law

    enforcement in their counties. Art. VIII, § 1(d), FLA. CONST. They have “absolute

    control over the selection and retention of deputies in order that law

    enforcement be centralized in the county, and in order that the people be able

    to place responsibility upon a particular officer for failure of law enforcement.”

    Szell v. Lamar, 414 So.2d 276, 277 (Fla. 5th DCA 1982) (citing § 30.53, FLA.

    STAT. (1981)). Said another way, “[i]t is essential to law enforcement in the

    various counties of the State that the people shall be able to place responsibility

    upon a particular individual, the sheriff.” Blackburn v. Brorein, 70 So. 2d 293,

    298 (Fla. 1954).

           “[C]ases on the liability of local governments under § 1983 instruct us to

    ask whether governmental officials are final policymakers for the local


                                            24
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 25 of 50 PageID 1984




    government in a particular area, or on a particular issue.” McMillian v. Monroe

    Cty., 520 U.S. 781, 785 (1997). Under Florida law, Sheriff Shoar is a final

    policymaker in St. Johns County for the enforcement of the two statutes at issue

    here. His position as a final policymaker for the St. Johns County is directly

    analogous to Chief Dillon’s position as a final policymaker for Key West in

    Cooper.

          Sheriff Shoar claims that a review of the relevant testimony reveals that

    “there was no promulgated policy to enforce these particular statutes.”12 (Doc.

    66 at 8). However, local government liability attaches where a “deliberate choice

    to follow a course of action is made from among various alternatives by the

    official or officials responsible for establishing final policy with respect to the

    subject matter in question.” Pembaur v. City of Cincinnati, 475 U.S. 469, 470

    (1986). “[I]f a municipality decides to enforce a statute that it is authorized, but

    not required, to enforce, it may have created a municipal policy.” Vives v. City

    of New York, 524 F.3d 346, 353 (2d Cir. 2008). The statutes being challenged

    here authorized Sheriff Shoar to act, but that is not the issue; the issue is




          12 Sheriff Shoar focuses on cases regarding deliberate indifference under
    the Eighth Amendment, exhaustion of administrative remedies, and excessive
    force violations to support his contention that he had no policy that would
    trigger municipal liability under § 1983. (Doc. 66 at 7–8). However, those cases
    are readily distinguishable.


                                            25
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 26 of 50 PageID 1985




    whether Sheriff Shoar made a deliberate decision to enforce the statutes that

    ultimately deprived Mr. Vigue of his constitutional rights.

          St. Johns County Sheriff’s deputies arrested, cited, and warned Mr. Vigue

    from 2016 to 2019 under § 316.2045 and § 337.406 on at least fifteen occasions.

    (Docs. 2-7, 23). In doing so, they acted within SJSO unwritten policy from before

    this litigation. (Doc. 59-8 at 97: 4–13). Sheriff Shoar, as the final authority in

    SJSO, has the authority to decide whether to enforce a Florida statute as a

    matter of interpretation and enforcement discretion. Id. at 28:15–19. The record

    demonstrates that Sheriff Shoar made the deliberate decision (even following

    Bischoff, Chase, and the Attorney General’s criticism of the 2007 amendment)

    to enforce the statutes. That the “on the street” decisions to warn, cite, and

    arrest Mr. Vigue were made by his deputies instead of the Sheriff himself does

    not matter. Quoting Cooper: “[Sheriff Shoar] was clothed with final

    policymaking authority for law enforcement matters in [St. Johns County] and

    in this capacity he chose to enforce the statute against [Mr. Vigue].” 403 F.3d

    at 1223.

          At the hearing, Sheriff Shoar’s counsel argued that it was not the Sheriff’s

    role to justify the language of the statute because he did not draft or enact it.

    (Doc. 75 at 19:19–27:3). As a result, he claimed, Sheriff Shoar should be

    insulated from legal exposure. Id. But in the wake of Cooper, and with Sheriff




                                           26
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 27 of 50 PageID 1986




    Shoar’s deliberate decision to repeatedly enforce §§ 316.2045 and 337.406,

    Sheriff Shoar may be held liable under § 1983 in his official capacity.

                C.    The Constitutionality of § 316.2045

          The Court’s role in deciding whether a state law is constitutional is

    summarized well by Judge Antoon in Bischoff:

          Federal courts are courts of limited jurisdiction. The courts do not
          reach out to reform or rewrite state statutes that seem to require
          some improvement. Neither do the federal courts strike down valid
          laws of which they disapprove. It is the state legislature’s duty to
          enact valid laws, and the Court’s duty to declare what the law is,
          and how the law applies to the facts. The federal courts do not
          substitute laws they prefer for the will of the elected state
          legislature. But where parties in a controversy ask a federal court
          to declare whether a state law violates the Constitution of the
          United States, the Court must not shrink from its duty to
          adjudicate the question presented.

    242 F. Supp. 2d at 1241. Here, the Court is asked to declare whether § 316.2045

    violates the First and Fourteenth Amendments.13

          Every court previously asked to evaluate § 316.2045 has declared the

    statute unconstitutional. Judge Antoon provided an in-depth analysis of

    § 316.2045 and concluded that the statute was unconstitutional for multiple

    reasons under First and Fourteenth Amendment jurisprudence. Bischoff, 242

    F. Supp. 2d. 1226. In 2006, Judge Mickle adopted the logic and rationale of the

    Bischoff decision to grant a preliminary injunction enjoining enforcement of


          13The First Amendment is applicable to the states through the
    Fourteenth Amendment. Elrod v. Burns, 427 U.S. 347, 357 n.10 (1976).


                                           27
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 28 of 50 PageID 1987




    § 316.2045, which was later converted to a permanent injunction through

    settlement, finding that the statute violated the First and Fourteenth

    Amendments. Chase, 2006 WL 3826983, at *1–2. Finally, the Honorable

    William      Terrell   Hodges   found   a    similar   panhandling     ordinance

    unconstitutional in Booher v. Marion County, No. 5:07-CV-00282WTHGRJ,

    2007 WL 9684182 (M.D. Fla. Sept. 21, 2007).

          The Court sees no reason to depart from the analysis of those courts.

    Accordingly, the Court limits discussion here to recent case law and the

    ineffectiveness of the 2007 amendments.

            i.     Section 316.2045 remains an unconstitutional content-based
                               prohibition on speech in public fora.


          Content-based regulations of speech in public fora target speech based on

    its communicative content and “distinguish favored speech from disfavored

    speech on the basis of the ideas or viewpoints expressed.” Cooper, 403 F.3d at

    1215 (quoting Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 643 (1994)); see

    also Simon & Schuster, Inc. v. Members of N.Y. State Crime Victims Bd., 502

    U.S. 105, 115 (1991). Content-based regulations are subject to strict scrutiny.

    “Content-based laws—those that target speech based on its communicative

    content—are presumptively unconstitutional and may be justified only if the

    government proves that they are narrowly tailored to serve compelling state

    interests.” Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015) (citations omitted).


                                            28
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 29 of 50 PageID 1988




    In Reed, the Supreme Court clarified that “a speech regulation targeted at

    specific subject matter is content-based even if it does not discriminate among

    viewpoints within that subject matter.” Id. at 169 (finding town code to be

    content-based because the application of the code to public signs depended on

    the communicative content of the signs). Courts must:

          [C]onsider whether a regulation of speech “on its face” draws
          distinctions based on the message a speaker conveys. Some facial
          distinctions based on a message are obvious, defining regulated
          speech by particular subject matter, and others are more subtle,
          defining regulated speech by its function or purpose. Both are
          distinctions drawn based on the message a speaker conveys, and,
          therefore, are subject to strict scrutiny.

    Id. at 163-64 (internal citation omitted).

          Following Reed, multiple statutes that restrict charitable solicitation

    have been viewed as content-based and struck down because they cannot

    survive strict scrutiny. In this district, for example, the Honorable Steven D.

    Merryday permanently enjoined the City of Tampa from enforcing an ordinance

    that banned charitable solicitation in certain areas. Homeless Helping

    Homeless, Inc. v. City of Tampa, No. 8:15-CV-1219-T-23AAS, 2016 WL

    4162882, at *5–6 (M.D. Fla. Aug. 5, 2016). Also applying Reed, the Seventh

    Circuit and a Massachusetts district court found that anti-panhandling

    statutes were content-based and violated free speech rights under the First

    Amendment. Norton v. City of Springfield, 806 F.3d 411 (7th Cir. 2015) (striking

    down statute as unconstitutional when it prohibited oral requests for


                                            29
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 30 of 50 PageID 1989




    immediate payment of money but allowed signs requesting money and oral

    requests to send money later); Thayer v. City of Worcester, 576 U.S. 1048 (2015)

    (remanding case to district court for further consideration in light of Reed);

    Thayer v. City of Worcester, 144 F. Supp. 3d 218 (D. Mass. 2015) (concluding

    that statute prohibiting begging, panhandling, or soliciting in an aggressive

    manner was content-based, subject to strict scrutiny, and unconstitutional).

          Even before Reed, the court in Bischoff found that § 316.2045 regulated

    speech on the basis of ideas expressed and was therefore content-based.

          Section 316.2045 selectively proscribes protected First
          Amendment activity—i.e., it impermissibly prefers speech by
          § 501(c)(3) charities and by persons who are engaged in “political
          campaigning” over all other activity that retards traffic, without
          any showing that the latter is more disruptive than the former.
                 Section 316.2045 makes the legality of conduct that retards
          traffic depend solely on the nature of the message being conveyed.
          Said differently, the Florida statute facially prefers the viewpoints
          expressed by registered charities and political campaigners by
          allowing ubiquitous and free dissemination of their views, but
          restricts discussion of all other issues and subjects. Section
          316.2045 of the Florida Statutes, therefore, is presumptively
          invalid under the Equal Protection Clause and the First
          Amendment of the United States Constitution because it imposes
          content-based restrictions on speech in a traditional public forum.

    242 F. Supp. 2d at 1256 (internal citations omitted). This analysis of § 316.2045

    remains true for the current version of the statute. Most of the content-based

    restrictions that made the law facially unconstitutional in Bischoff remain in

    the current version of the law. In particular, § 316.2045(2) still exempts

    501(c)(3) organizations, and persons or organizations acting on their behalf,


                                           30
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 31 of 50 PageID 1990




    from the permitting requirements for streets or roads not maintained by the

    state, and it still, confusingly, conditions the need for permits on state-

    maintained roads or rights-of-way “only for those purposes and in the manner

    set out in s. 337.406.” (More about § 337.406 later.)

          The language of § 316.2045(4) is identical to the 2003 version of the

    statute when Bischoff was decided: “[n]othing in this section shall be construed

    to inhibit political campaigning on the public right-of-way or to require a permit

    for such activity.” § 316.2045(4). The law impermissibly favors organizational,

    campaign, and other group speech over other types of speech, like individual

    charitable solicitation. Thus, § 316.2045 remains a presumptively invalid

    content-based regulation on protected speech. See, e.g., R.A.V. v. City of St.

    Paul, 505 U.S. 377, 382 (1992) (“Content-based regulations are presumptively

    invalid.”). 14 The Bischoff court further concluded that § 316.2045 could not


          14The distinction between individuals and charitable or political groups
    may also be understood as the law favoring certain speakers. The Supreme
    Court in Reed commented on why speaker distinctions may be problematic
    under the First Amendment and are often subject to strict scrutiny:

          In any case, the fact that a distinction is speaker based does
          not . . . automatically render the distinction content neutral.
          Because [s]peech restrictions based on the identity of the speaker
          are all too often simply a means to control content, we have
          insisted that laws favoring some speakers over others demand
          strict scrutiny when the legislature’s speaker preference reflects a
          content preference. Thus, a law limiting the content of
          newspapers, but only newspapers, could not evade strict scrutiny
          simply because it could be characterized as speaker based.

                                           31
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 32 of 50 PageID 1991




    survive strict scrutiny, as is required of content-based regulations of speech in

    public fora, because it was not narrowly tailored to meet a compelling state

    interest. 242 F. Supp. 2d at 1236-37, 1256-59.

                   ii.   The Court adopts the reasoning of Bischoff.

          Bischoff identified additional constitutional infirmities in § 316.2045,

    deeming the statute content-based and vague, insufficiently tailored to serve

    the compelling interest of safety, overbroad, and an unconstitutional prior

    restraint on speech. 242 F. Supp. 2d at 1250–59. At the preliminary injunction

    stage, the Court relied on Bischoff and Chase to support its finding that Mr.

    Vigue had a substantial likelihood of success on the merits of his claim that

    § 316.2045 is unconstitutional. (Doc. 32). There has been no material change to

    the statute since Bischoff. Reed only strengthens Bischoff’s holding. Thus, the

    Court adopts the reasoning in Bischoff regarding § 316.2045. Florida Statute

    § 316.2045 is facially unconstitutional.



          Likewise, a content-based law that restricted the political speech
          of all corporations would not become content neutral just because
          it singled out corporations as a class of speakers. Characterizing a
          distinction as speaker based is only the beginning—not the end—
          of the inquiry.

    Reed, 576 U.S. at 170 (internal citations and quotations omitted). Section
    316.2045 reflects the Legislature’s preference for organizational and campaign
    speakers over individual speakers. This is yet another reason the law is subject
    to strict scrutiny.



                                           32
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 33 of 50 PageID 1992




                D.    The Constitutionality of § 337.406

          Mr. Vigue contests the validity of § 337.406 on the grounds that it is

    unconstitutionally overbroad, vague, imposes an improper prior restraint on

    speech, and violates equal protection. (Doc. 59 at 19).

          Section 337.406 has received some criticism in the courts, but it has not

    garnered as much attention as § 316.2045. The court in Bischoff commented

    that § 337.406 contained “opaque and undecipherable permit provisions,” which

    have remained unchanged, but § 337.406 was not directly at issue in that case.

    242 F. Supp. 2d at 1256.

          In News & Sun-Sentinel Co. v. Cox, 702 F. Supp. 891 (S.D. Fla. 1988), a

    court in the Southern District of Florida found a prior version of § 337.406

    unconstitutional. There, a newspaper publisher sued the City of Fort

    Lauderdale, the city commission, and the police chief for enforcing § 337.406,

    which prohibited the commercial use, including the sale of newspapers, of state-

    maintained roads. Id. at 893–94. The Cox court found that the prior version of

    § 337.406 was a content-neutral regulation of speech in public fora that was not

    narrowly tailored to serve a significant government interest and was therefore

    unconstitutional. Id. at 900–03. At that time, § 337.406 targeted commercial

    activity, whereas now, it prohibits using state rights-of-way of state

    transportation facilities “in any manner that interferes with the safe and

    efficient movement of people and property from place to place on the


                                           33
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 34 of 50 PageID 1993




    transportation facility.” § 337.406(1); see Sentinel Commc’ns Co. v. Watts, 936

    F.2d 1189, 1191 n.1, 1195 n.6 (11th Cir. 1991).

          In 2006, although the new version of § 337.406 was in use at the time, the

    Court in Chase found “no reason to depart from the thorough analys[is]

    undertaken” in Cox and granted a preliminary injunction, finding a substantial

    likelihood that § 337.406 was unconstitutional. Chase, 2006 WL 2620260, at *1.

    The Court analyzes the new version of the statute here.

         i.    Section 337.406(1) imposes an unconstitutional prior restraint.

          A prior restraint on speech exists “when the government can deny access

    to a public forum before the expression occurs.” United States v. Frandsen, 212

    F.3d 1231, 1236–37 (11th Cir. 2000). Prior restraints “are not per se

    unconstitutional,” but there is a “strong presumption against their

    constitutionality.” Id. at 1237. Attempts to subject the exercise of First

    Amendment freedoms to the prior restraint of a license are unconstitutional

    when they lack narrow, objective, and definite standards to guide the licensing

    authority. Shuttlesworth v. Birmingham, 394 U.S. 147, 150–51 (1969). A

    permissible prior restraint must include “adequate procedural safeguards to

    avoid unconstitutional censorship.” Frandsen, 212 F.3d at 1239 n.7. Facially

    valid prior restraints require: (1) the burden of going to court to suppress speech

    and of proof once in court rests upon the government; (2) any restraint prior to

    a judicial determination may only be for a specified brief period to preserve the


                                            34
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 35 of 50 PageID 1994




    status quo; and (3) an avenue for prompt judicial review of the censor’s decision

    must be available. Id. at 1238; Freedman v. Maryland, 380 U.S. 51, 58–59

    (1965).

          Section 337.406(1) articulates a prior restraint on speech because anyone

    who wishes to solicit charitable donations on state rights of way must first

    obtain a permit:

          Local government entities may issue permits of limited duration for
          the temporary use of the right-of-way of a state transportation
          facility for any of these prohibited uses [including solicitation for
          charitable purposes] if it is determined that the use will not
          interfere with the safe and efficient movement of traffic and the use
          will cause no danger to the public. The permitting authority
          granted in this subsection shall be exercised by the municipality
          within incorporated municipalities and by the county outside an
          incorporated municipality.

    § 337.406(1).

          The permitting scheme described in § 337.406(1) does not include

    adequate procedural safeguards. It includes no explicit standards for issuance

    other than general safety, no time limits, and no review process for denials.

    Local governments seem to have unfettered discretion not only regarding who

    receives a permit, but also regarding whether and how to institute a permitting

    procedure in the first place. This is brought into sharp focus here because

    neither the State, St. Johns County, nor Sheriff Shoar have ever created a

    process by which a person can obtain a permit under § 337.406(1), and the




                                           35
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 36 of 50 PageID 1995




    statute does not require them to do so. Thus, there is literally no way for Mr.

    Vigue to comply with the permitting requirement, even if he wanted to.

          Courts have routinely struck down permitting schemes with similar

    deficiencies. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 225–26 (1990) (stating

    that “cases addressing prior restraints have identified two evils that will not be

    tolerated,” including unbridled government discretion and lack of time

    constraints); Solantic, LLC v. City of Neptune Beach, 410 F.3d 1250, 1272 (11th

    Cir. 2005) (finding a sign code’s permitting requirement to be “precisely the type

    of prior restraint on speech that the First Amendment will not bear” when it

    contained no time limit for decisions and vested officials with unbridled

    discretion); Frandsen, 212 F.3d at 1240 (finding that a permit requirement to

    hold meetings in public parks was an unconstitutional prior restraint because

    it did not provide time constraints); Lady J. Lingerie, Inc. v. City of Jacksonville,

    176 F.3d 1358, 1363 (11th Cir. 1999) (finding that a zoning board licensing

    requirement for sexually oriented businesses was an unconstitutional prior

    restraint because it vested too much discretion in the zoning board). The

    permitting    scheme    in   § 337.406(1)     for   charitable   solicitation   is   an

    unconstitutional prior restraint on speech.15


          15The permitting scheme in § 337.406 explicitly lists “the solicitation for
    charitable purposes” as a prohibited use of the roadway for which one must
    obtain a permit. For that reason, the permitting scheme appears to be content-
    based. See Reed, 576 U.S. at 163 (“Government regulation of speech is content

                                             36
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 37 of 50 PageID 1996




        ii.      The prohibition on charitable solicitation in Section 337.406(1) is
                                      unconstitutional.

              Beyond the unconstitutional permitting scheme, § 337.406(1) is written

    in a somewhat confusing manner, so it is worth reiterating its provisions. First,

    § 337.406(1) bans certain conduct on rights-of-way of state transportation

    facilities and their appendages:

              Except when leased as provided in s. 337.25(5) or otherwise
              authorized by the rules of the department, it is unlawful to make
              any use of the right-of-way of any state transportation facility,
              including appendages thereto, outside of an incorporated
              municipality in any manner that interferes with the safe and
              efficient movement of people and property from place to place on
              the transportation facility.

    § 337.406(1). Next, it specifies the prohibition’s purpose:

              Failure to prohibit the use of right-of-way in this manner will
              endanger the health, safety, and general welfare of the public by
              causing distractions to motorists, unsafe pedestrian movement
              within travel lanes, sudden stoppage or slowdown of traffic, rapid
              lane changing and other dangerous traffic movement, increased
              vehicular accidents, and motorist injuries and fatalities.

    based if a law applies to particular speech because of the topic discussed or the
    idea of message expressed.”) However, even if the permitting scheme were
    content-neutral, it could not pass constitutional muster. Though the Supreme
    Court has “never required that a content-neutral permit scheme regulating
    speech in a public forum adhere to the procedural requirements set forth in
    Freedman,” still, “[w]here the licensing official enjoys unduly broad discretion
    in determining whether to grant or deny a permit, there is a risk that he will
    favor or disfavor speech based on its content.” Thomas v. Chicago Park Dist.,
    534 U.S. 316, 322–23 (2002). Thus, even a content-neutral permitting scheme
    must “contain adequate standards to guide the official’s decision and render it
    subject to effective judicial review.” Id. The permitting scheme in § 337.406 does
    not contain such standards.



                                              37
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 38 of 50 PageID 1997




    Id. Then, it gives examples of “prohibited uses:”

          Such prohibited uses include, but are not limited to, the free
          distribution or sale, or display or solicitation for free distribution or
          sale, of any merchandise, goods, property or services; the
          solicitation for charitable purposes; the servicing or repairing of any
          vehicle, except the rendering of emergency service; the storage of
          vehicles being serviced or repaired on abutting property or
          elsewhere; and the display of advertising of any sort, except that
          any portion of a state transportation facility may be used for an art
          festival, parade, fair, or other special event if permitted by the
          appropriate local governmental entity.

    Id. (emphasis added).

          Finally, the law imposes the previously discussed permitting scheme. Id.

          Section 337.406(1) appears to provide a content-neutral, outright

    prohibition on activity that interferes with the flow of people and property,

    followed by content-based list of prohibited uses and an impermissible permit

    scheme. The statute’s imprecision led Judge Antoon to comment on its “opaque

    and undecipherable permit provisions,”16 led the Cox court to find an earlier


          16 In Bischoff, Judge Antoon pointed out ambiguity in the type of conduct
    prohibited without a permit and troublesome cross-referencing between
    § 337.406 and § 316.2045(2):

          But § 337.406(1) is unclear as to whether the term “these
          prohibited uses” refers only to uses “for an art festival, parade, fair
          or other special event.” May municipalities also permit other uses
          prohibited by § 337.406(1), such as charitable solicitation that
          interferes with traffic movement? The answer may be important
          not only to someone seeking a permit for soliciting in a
          municipality, but also to someone who simply wants to avoid using
          a state road for a purpose specified in § 337.406—i.e., a person who

                                             38
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 39 of 50 PageID 1998




    version of the statute unconstitutional, 702 F. Supp. at 900-03, and led the

    Chase court to find the current version of the statute unconstitutional, 2006 WL

    3826983, at *1–2. The Court concurs with those courts, and additionally, finds

    that the current version of § 337.406(1) is overbroad as it pertains to charitable

    solicitation.

          Here, without the impermissible and unavailable permitting scheme, the

    remainder of § 337.406(1) prohibits all “solicitation for charitable purposes” on

    rights of way of state transportation facilities and appendages thereto. An

    outright prohibition on charitable solicitation is overbroad. Even if the statute

    is considered content-neutral, it must survive intermediate scrutiny—that is,

    the regulation must be narrowly tailored to serve a significant government

    interest and must leave open alternative channels of communication. See, e.g.,

    McCullen v. Coakley, 573 U.S. 464, 477 (2014); see also United States v. Grace,

    461 U.S. 171, 177 (1983). It cannot “burden substantially more speech than is

    necessary to further the government’s legitimate interests.” McCullen, 573 U.S.

    at 486 (internal quotation omitted). A narrowly tailored statute “targets and



          has no permit but wants to avoid violating § 316.2045(2). The
          statute provides no answer. This level of detail in the analysis is
          necessary because the Florida Legislature chose to make the
          criminality of a person’s conduct under § 316.2045(2) dependent on
          the “purposes” set forth in § 337.406.

    242 F. Supp. 2d at 1254–55.


                                           39
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 40 of 50 PageID 1999




    eliminates no more than the exact source of the ‘evil’ it seeks to remedy.” Cox,

    702 F. Supp. at 900 (quoting Frisby v. Schultz, 487 U.S. 474, 475 (1988)).

          The Cox court found that § 337.406 was not narrowly tailored because the

    statute banned “any commercial activity by anyone, at any time, at any place

    on a state-maintained road.” 702 F. Supp. at 901. Thus, the court concluded, it

    was not carefully drawn to meet the City’s interests, made no attempt to restrict

    activity to certain times, failed to distinguish between children and adults who

    may be more safety-conscious, and failed to take into account that traffic

    hazards may vary. Id. Today, the same reasoning applies to the statute’s ban

    on all charitable solicitation. The statute prohibits more than the exact source

    of evil that it seeks to remedy—solicitation that poses a true traffic safety

    threat.

          In First Amendment cases, there exists a serious concern that overbroad

    laws may lead to a chilling effect on protected expression. See Nat’l Endowment

    for the Arts v. Finley, 524 U.S. 569, 582 (1998); Dombrowski v. Pfister, 380 U.S.

    479, 487 (1965). Thus, courts invalidate statutes when “persons whose

    expression is constitutionally protected may well refrain from exercising their

    rights for fear of criminal sanctions provided by a statute susceptible of

    application to protected expression.” Gooding v. Wilson, 405 U.S. 518, 521

    (1972). When a statute implicates First Amendment rights, it must be written




                                           40
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 41 of 50 PageID 2000




    clearly and narrowly drawn. Section 337.406(1)’s provisions concerning

    charitable solicitation are not and are therefore unconstitutional.

                E.     First Amendment Freedom and Traffic Safety

          The Supreme Court’s articulation of why public streets, sidewalks, and

    parks are critical to First Amendment freedom resonates strongly in this case:

          It is no accident that public streets and sidewalks have developed
          as venues for the exchange of ideas. Even today, they remain one
          of the few places where a speaker can be confident that he is not
          simply preaching to the choir. With respect to other means of
          communication, an individual confronted with an uncomfortable
          message can always turn the page, change the channel, or leave
          the Web site. Not so on public streets and sidewalks. There, a
          listener often encounters speech he might otherwise tune out. In
          light of the First Amendment’s purpose “to preserve an
          uninhibited marketplace of ideas in which truth will ultimately
          prevail,” this aspect of traditional public fora is a virtue, not a vice.

    McCullen, 573 U.S. at 476 (internal citation omitted).

          Mr. Vigue’s right to free speech is vital. But to be sure, the Court finding

    § 316.2045 and portions of § 337.406(1) unconstitutional does not give Mr.

    Vigue and others carte blanche to solicit charity on roadways however they

    wish. “It requires neither towering intellect nor an expensive ‘expert’ study to

    conclude that mixing pedestrians and temporarily stopped motor vehicles in the

    same space at the same time is dangerous.” Cox, 702 F. Supp. at 900 (quoting

    Int’l Soc. For Krishna Consciousness of New Orleans, Inc. v. City of Baton

    Rouge, 668 F. Supp. 527, 530 (M.D. La. 1987), aff’d, 876 F.2d 494 (5th Cir.

    1989)). Thus, the Legislature may legislate on these topics so long as it strikes


                                             41
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 42 of 50 PageID 2001




    the careful balance between upholding First Amendment rights and ensuring

    traffic safety. Unfortunately, neither § 316.2045 nor § 337.406(1) meet this test.

          It is essential that law enforcement is not left without recourse for traffic

    safety problems posed by people blocking traffic in streets, asking for money or

    otherwise. In Booher, Judge Hodges stated that “concerns about traffic safety

    during the pendency of the injunction [were] adequately addressed by [other]

    existing laws.” 2007 WL 9684182, at *4. Similarly, Mr. Vigue asserts that “there

    are other laws in place that better address pedestrian and vehicular safety,”

    such as § 316.130. (Doc. 59 at 16). Florida’s legitimate interest in road safety

    “can be better served by measures less intrusive than a direct prohibition on

    solicitation.” Schaumburg, 444 U.S. at 637.

                F.    Severability

          Having found portions of both statutes to be unconstitutional, the Court

    now turns to the question of whether those portions are severable from the rest

    of the statute. Severability is a question of state law. Wollschlaeger v. Governor,

    Fla., 848 F.3d 1293, 1317 (11th Cir. 2017). When, as here, there is no

    severability clause, the “key determination is whether the overall legislative

    intent is still accomplished without the invalid provisions.” State v. Catalano,

    104 So. 2d 1069, 1080–81 (Fla. 2012) (refusing to sever prior version of

    § 316.2045(1)(a) when severance would expand statute’s reach beyond what the

    legislature contemplated); Lawnwood Med. Ctr., Inc. v. Seeger, 990 So. 2d 503,


                                            42
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 43 of 50 PageID 2002




    518 (Fla. 2008) (refusing to sever hospital governance law when act would not

    be complete with invalid portions severed to accomplish what the legislature

    intended).17

          In § 316.2045, the unconstitutional provision is the crux of the statute. If

    §§ 316.2045(1)–(4) were to be severed from the small portion of the statute that

    remains, § 316.2045(5), the law would fail to serve the legislative intent of

    regulating traffic safety through prohibiting solicitation and establishing a

    permit scheme. Thus, the Court cannot sever the unconstitutional provisions of

    § 316.2045 and salvage the remaining section.




          17The Florida Supreme Court in Catalano laid out the purpose of the
    severability doctrine and the test for severability in Florida:
          Severability is a judicially created doctrine which recognizes a
          court's obligation to uphold the constitutionality of legislative
          enactments where it is possible to remove the unconstitutional
          portions. It is derived from the respect of the judiciary for the
          separation of powers, and is designed to show great deference to
          the legislative prerogative to enact laws. The portion of a statute
          that is declared unconstitutional will be severed if: (1) the
          unconstitutional provisions can be separated from the remaining
          valid provisions, (2) the legislative purpose expressed in the valid
          provisions can be accomplished independently of those which are
          void, (3) the good and the bad features are not so inseparable in
          substance that it can be said that the Legislature would have
          passed the one without the other, and (4) an act complete in itself
          remains after the invalid provisions are stricken.

    Catalano, 104 So. 3d at 1080 (internal citations and quotations omitted).



                                           43
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 44 of 50 PageID 2003




          On the other hand, the Court has found only the portions of

    Section 337.406(1) that prohibit charitable solicitation to be unconstitutional.

    The rest of § 337.406(1) is not at issue here; Mr. Vigue has mounted a facial

    challenge only to the statute’s prohibition on charitable solicitation. The Court

    does not reach the portions of §§ 337.406(1) that do not pertain to charitable

    solicitation, or §§ 337.406(2)–(5). Thus, the portions of § 337.406(1) pertaining

    to charitable solicitation are severed from the statute. The portions of

    § 337.406(1) unrelated to charitable solicitation and the entirety of

    §§ 337.406(2)–(5) remain unaffected.

                G.    Permanent Injunction

          For a permanent injunction to be issued, Mr. Vigue must: (1) show actual

    success on the merits of claims asserted in the complaint; (2) establish that

    irreparable harm will result from failure to provide injunctive relief; (3)

    establish that the balance of equities tips in his favor; and (4) demonstrate that

    an injunction is in the public interest. KH Outdoor, LLC v. City of Trussville,

    458 F.3d 1261, 1268 (11th Cir. 2006). Permanent injunction requirements are

    the same as those for a preliminary injunction, except that Mr. Vigue must show

    actual success on the merits as opposed to likelihood of success on the merits of

    his claims. Id.

          Mr. Vigue has succeeded in his claims that §§ 316.2045 and portions

    of 337.406(1) are unconstitutional. “The loss of First Amendment freedoms, for


                                           44
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 45 of 50 PageID 2004




    even minimal periods of time, unquestionably constitutes irreparable injury.”

    Elrod v. Burns, 427 U.S. 347, 373 (1976). Here, Mr. Vigue has suffered and will

    continue to suffer denial of his First Amendment right to expression in the form

    of charitable solicitation. Arrest and incarceration pursuant to §§ 316.2045(1)

    and 316.2045(2), as well as warnings and threats of arrest pursuant to

    § 337.406, prohibit Mr. Vigue from engaging in protected speech. With these

    statutes in effect and no available permitting scheme with procedural

    safeguards in place, Sheriff Shoar retains unbridled discretion to enforce the

    statutes that bar Mr. Vigue’s protected speech activity. “Because chilled speech

    cannot be compensated by monetary damages, an ongoing violation of the First

    Amendment constitutes irreparable injury.” Univ. Books & Videos, Inc. v.

    Metro. Dade Cty., 33 F. Supp. 2d 1264, 1373 (S.D. Fla. 1999).

          Injury to Mr. Vigue also outweighs any harm the injunction might cause

    Sheriff Shoar. Even without §§ 316.2045 and 337.406, Sheriff Shoar is still free

    to enforce all other state and local laws to maintain safe roadways throughout

    the county. Sheriff Shoar has already altered enforcement of these statutes

    through Policy 41.39, and makes no claim of increased difficulty maintaining

    safe roadways as a result of the new policy. Courts regularly find that injury to

    plaintiffs outweighs harm to defendants in First Amendment cases. See

    Baumann v. City of Cumming, No. 2:07-CV-0095-WCO, 2007 WL 9710767, at

    *7 (N.D. Ga. Nov. 2, 2007) (“[T]he temporary infringement of First Amendment


                                           45
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 46 of 50 PageID 2005




    rights constitutes a serious and substantial injury, and the city has no

    legitimate interest in enforcing an unconstitutional ordinance.”).

          Finally, “[t]he public interest is served by the maintenance of First

    Amendment freedoms and could not possibly be served by the enforcement of

    an unconstitutional ordinance.” Howard v. City of Jacksonville, 109 F. Supp. 2d

    1360, 1365 (M.D. Fla. 2000). While citizens certainly have an interest in

    remaining safe, and Sheriff Shoar has an interest in ensuring traffic safety, the

    “interest[] in remaining safe while walking or driving [is] served by other

    statutes and codes available to law enforcement officers.” Chase, 2006 WL

    2620260, at *3.

                H.    Damages

          Mr. Vigue claims that Sheriff Shoar is liable for compensatory damages

    for violation of Mr. Vigue’s constitutional rights, and that he should proceed to

    trial on the issue of damages. (Doc. 59 at 24). Mr. Vigue relies primarily on

    Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299 (1986) to argue that

    compensatory damages should be available.

          For actions under § 1983, “the rules governing compensation for injuries

    caused by the deprivation of constitutional rights should be tailored to the

    interests protected by the particular right in question.” Carey v. Piphus, 435

    U.S. 247, 259 (1978). In reviewing the law, the Court understands that nominal

    damages are available in First Amendment cases. Pelphrey v. Cobb Cty., 547


                                           46
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 47 of 50 PageID 2006




    F.3d 1263, 1282 (11th Cir. 2008) (“This Court has found that ‘nominal damages

    are similarly appropriate in the context of a First Amendment violation.’”);

    Familias Unidas v. Briscoe, 619 F.2d 391, 402 (5th Cir. 1980) (holding that

    nominal damages are available for violations of the First Amendment); see also

    Gonzalez v. Sch. Bd. of Okeechobee Cty., 250 F.R.D. 565, 570 (S.D. Fla. 2008)

    (finding that nominal damages were available in a § 1983 action for violations

    of the First Amendment).18 But the Court is uncertain regarding whether there

    also exists a legal and factual basis for compensatory damages in this case.

    Compare Carey, 435 U.S. at 264 (stating compensatory damages under § 1983

    are available only when plaintiff shows actual injury); with Stachura, 477 U.S.

    at 310-11 (“When a plaintiff seeks compensation for an injury that is likely to

    have occurred but difficult to establish, some form of presumed damages may

    possibly be appropriate.”); see also King v. Zamiara, 788 F.3d 207, 213 (6th Cir.

    2015) (surveying cases where compensatory damages were permitted for

    deprivation of constitutional rights and concluding that compensatory damages

    were appropriate “for specific, actual injuries [plaintiff] suffered that cannot be

    easily quantified”); Celli v. City of St. Augustine, 214 F. Supp. 2d 1255, 1262

    (M.D. Fla. 2000) (allowing jury to place monetary value on intangible free



          18Fifth Circuit precedent prior to October 1, 1981 is binding on the
    Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
    1981).


                                            47
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 48 of 50 PageID 2007




    speech rights to determine damages in § 1983 action). If Mr. Vigue wishes to

    pursue more than nominal damages, the Court directs him to submit a proffer

    of the legal and factual basis for compensatory damages.

          III.   CONCLUSION

          In ruling in favor of Mr. Vigue on the constitutionality of §§ 337.2045 and

    337.406, the Court is following precedent and upholding important First

    Amendment and Equal Protection principles. Of course, as suggested by

    Florida’s Attorney General in 2007, the Legislature is free to rewrite these

    statutes to try to alleviate the constitutional infirmities. For now, Sheriff Shoar

    has demonstrated through his Policy Directive 41.39 that he can abide by the

    Court’s decision on an ongoing basis such that Mr. Vigue will be free to exercise

    his constitutional right to solicit. However, the Court also addresses Mr. Vigue:

    this decision is not a license to trespass on private property, interfere with

    traffic, station himself where he obstructs traffic or creates a safety hazard to

    himself or others. If he does so, there are other laws which can be brought to

    bear. The Court is confident that both Sheriff Shoar and his deputies and Mr.

    Vigue will exercise common sense and good judgment.

          Accordingly, it is hereby

          ORDERED:

          1. Plaintiff Peter Vigue’s Motion for Partial Summary Judgment (Doc.

             59) is GRANTED for the reasons stated herein.


                                            48
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 49 of 50 PageID 2008




          2. Defendant David B. Shoar’s Motion for Summary Judgment (Doc. 60)

             is DENIED for the reasons stated herein.

          3. Florida Statute § 316.2045 is found to be facially unconstitutional

             under the First and Fourteenth Amendments. Declaratory Judgment

             to that effect will be entered at the conclusion of the case.

          4. The portions of Florida Statute § 337.406(1) pertaining to charitable

             solicitation are found to be facially unconstitutional under the First

             and Fourteenth Amendments. Declaratory Judgment to that effect

             will be entered at the conclusion of the case.

          5. Defendant David B. Shoar, in his official capacity as Sheriff of St.

             Johns County, is hereby permanently ENJOINED from enforcing

             Florida Statutes §§ 316.2045 and 337.406(1), the latter insofar as it

             pertains to charitable solicitation. A final permanent injunction will

             be entered at the conclusion of the case.

          6. If he wishes to pursue compensatory damages, Mr. Vigue is directed to

             submit a proffer of the legal and factual basis for a claim for damages

             no later than November 19, 2020, and Sheriff Shoar is directed to

             respond no later than December 21, 2020. The Court will then

             determine how to proceed.

          7. Any claim for attorneys fees and costs will await the conclusion of the

             case.


                                            49
Case 3:19-cv-00186-TJC-JBT Document 77 Filed 10/12/20 Page 50 of 50 PageID 2009




          DONE AND ORDERED in Jacksonville, Florida the 12th day of

    October, 2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge



    tnm
    Copies:

    Counsel of record




                                          50
